Citation Nr: 1802450	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 

(The issues of entitlement to an initial rating for PTSD with major depression, in excess of 30 percent from September 29, 2006, and in excess of 50 percent from June 8, 2010 and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Daniel J. Martin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1964 to December 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Decision Review Officer (DRO) at the RO in January 2011 and before the undersigned at a videoconference hearing in March 2013. Transcripts of the hearings are of record.

The Board remanded this issue in February 2015 for further development.  In December 2015, the Board denied service connection for hypertension.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the December 2015 decision with respect to this issue, which was granted in a November 2016 Order.  

Additional evidence has been submitted along with a waiver of RO consideration of such evidence.  Thus, the Board may properly consider this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the November 2016 JMR determined that a remand is required as the Board erred by failing to compare the findings of April and June 2015 VA examinations, which found no medical literature substantiating a claim that PTSD permanently elevated blood pressure, with publications in the Federal Register that indicated that PTSD can increase the risk of cardiovascular/circulatory disease.  See. 69  Fed.  Reg.  60,083,  60,087.   In turn, the JMR found that the Board provided an inadequate statement of reasons or bases regarding the adequacy of the April and June 2015 VA examinations.   Moreover, in March 2017, the Veteran, through his representative, submitted medical publications also indicating a relationship between hypertension and PTSD.  Thus, in light of the JMR as well as the additional evidence, the Board finds that a new VA examination is necessary to address the etiology of the Veteran's hypertension.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Board finds that an examination as opposed to an opinion is necessary so that a thorough medical history from the Veteran can be obtained.  

Lastly, in light of the need to remand, the AOJ should obtain any additional, current VA clinical records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional, current VA clinical records as may relate to the disability at issue.  See 38 C.F.R. § 3.159 (2017).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension: a) manifested within one year of discharge; b) is otherwise related to his military service; or c) is proximately due to, caused by, or aggravated by the Veteran's service-connected PTSD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address service treatment records, post-service treatment records,  the Veteran's lay statements, the medical articles submitted by the Veteran and the publications in the Federal Register that indicated that PTSD can increase the risk of cardiovascular/circulatory disease.  See. 69  Fed.  Reg.  60,083,  60,087.   

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




